Citation Nr: 0628407	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-20 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension with 
chronic renal insufficiency, to include as secondary to 
diabetes mellitus, type II.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to diabetes 
mellitus, type II.

3.  Entitlement to permanence of a total disability rating 
based upon individual unemployability due to service 
connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.  The veteran, who had active service from March 
1969 to August 1970, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that in August 
2006, the veteran's representative submitted additional 
pertinent VA medical records from the Central Arkansas 
Veterans Health Care System.  The representative specifically 
noted that the veteran did not waive initial consideration of 
the evidence by the RO.  In light of Disabled Am. Veterans 
(DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003) and VAOPGCPREC 1-2003, 69 Fed. Reg. 25177 
(2004), the Board finds that the RO must consider the 
additional medical evidence prior to the Board's appellate 
review of the issues on appeal.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The RO should consider the evidence 
associated with the claims file since the 
April 2004 Statement of the Case in 
connection with the veteran's claims for 
service connection for hypertension with 
chronic renal insufficiency, to include 
as secondary to diabetes mellitus, type 
II; service connection for COPD, to 
include as secondary to diabetes 
mellitus, type II; and permanence of a 
total disability rating based upon 
individual unemployability due to service 
connected disabilities. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


